Case 1:16-cv-00513-JMS-WRP Document 233 Filed 12/22/20 Page 1 of 7   PageID #:
                                  4744



 BRONSTER FUJICHAKU ROBBINS
 A Law Corporation

 MARGERY S. BRONSTER                 4750
 ROBERT M. HATCH                     7724
 KELLY A. HIGA                       9556
 1003 Bishop Street, Suite 2300
 Honolulu, Hawai‘i 96813
 Telephone: (808) 524-5644
 Facsimile: (808) 599-1881
 E-mail: mbronster@bfrhawaii.com
         rhatch@bfrhawaii.com
         khiga@bfrhawaii.com
 RICHARD D. McCUNE, admitted pro hac vice
 EMILY J. KIRK, admitted pro hac vice
 McCUNE WRIGHT AREVALO LLP
 3281 East Guasti Road, Suite 100
 Ontario, California 91761
 Telephone: (909) 557-1250
 Facsimile: (909) 557-1275
 E-mail: rdm@mccunewright.com
          ejk@mccunewright.com
 TARAS KICK, admitted pro hac vice
 THE KICK LAW FIRM, APC
 815 Moraga Drive
 Los Angeles, California 90049
 Telephone: (310) 395-2988
 Facsimile: (310) 395-2088
 E-mail: Taras@kicklawfirm.com

 Attorneys for Plaintiff
 RODNEY SMITH and the Putative Class
Case 1:16-cv-00513-JMS-WRP Document 233 Filed 12/22/20 Page 2 of 7             PageID #:
                                  4745



                        UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAI‘I

  RODNEY SMITH, individually and on             Civil No.: 1:16-CV-00513 JMS-WRP
  behalf of all others similarly situated
                                                ORDER GRANTING FINAL APPROVAL OF
                      Plaintiff,                CLASS ACTION SETTLEMENT

   v.
                                                Trial Date: Vacated
  BANK OF HAWAII and
  DOES 1 through 10
                                                Judge: Hon. J. Michael Seabright
                      Defendants.


                       ORDER GRANTING FINAL
              APPROVAL OF THE CLASS ACTION SETTLEMENT

        This Court granted preliminary approval of the Settlement Agreement and
 Release (the “Settlement Agreement”) and certified provisional settlement classes.
 [Dkt. No. 214.] Due and adequate notice having been given to the Class Members,
 and the Court having considered the Settlement Agreement, all papers filed and
 proceedings had herein and all comments received regarding the Settlement
 Agreement, and having reviewed the record in this litigation, and good cause
 appearing,
        1.     Unless otherwise provided, all terms used herein shall have the same
 meaning provided in the Settlement Agreement.
        2.     The Court finds that the classes are so numerous that joinder of all
 members would be impracticable, that the litigation and proposed settlement raise
 issues of law and fact common to the claims of the Class Members and these

                                          -2-
Case 1:16-cv-00513-JMS-WRP Document 233 Filed 12/22/20 Page 3 of 7                PageID #:
                                  4746



 common issues predominate over any issues affecting only individual members of
 the settlement classes, that the claims of Rodney Smith (the “Named Plaintiff”) are
 typical of the claims of the settlement classes, that in prosecuting this action and
 negotiating and entering into the Settlement Agreement, the Named Plaintiff and
 his counsel have fairly and adequately protected the interests of the settlement
 classes and will adequately represent the settlement classes in connection with the
 settlement, and that a class action is superior to other methods available for
 adjudicating the controversy.
       3.     The Court finds that the settlement classes meet all of the
 requirements for certification of a settlement class under the Federal Rules of Civil
 Procedure and applicable case law. For settlement purposes, the Court now finally
 certifies the settlement classes, which are composed of the following Class
 Members:
       The Sufficient Funds Class: Those customers of Defendant who, between
       September 9, 2015 and August 1, 2017, paid a Sufficient Funds Overdraft
       Charge that was not refunded.

       The Dismissed Sufficient Funds Class: Those customers of Defendant
       who paid a Sufficient Funds Overdraft Charge from September 9, 2010,
       through September 8, 2015 that was not refunded.

       The Regulation E Class: Those customers of Defendant who opted in prior
       to March 1, 2017, and who from September 9, 2015, through September 30,
       2017, paid an overdraft fee on a non-recurring debit card or ATM
       transaction that was not refunded.

       4.     The Court appoints Named Plaintiff Rodney Smith as the Class
 Representative of the three settlement classes.



                                          -3-
Case 1:16-cv-00513-JMS-WRP Document 233 Filed 12/22/20 Page 4 of 7           PageID #:
                                  4747



       5.    The Court appoints Epiq Class Action & Claims Solutions, Inc.
 (“Epiq”), as the Claims Administrator under the terms of the Settlement
 Agreement. All costs incurred in connection with providing notice and settlement
 administration services to the Class Members shall be paid from the Settlement
 Fund. The Claims Administrator shall be subject to the jurisdiction of the Court
 with respect to the administration of the settlement and shall comply with the terms
 of the Settlement Agreement.
       6.    The Court further finds that counsel for the Settlement Classes,
 Margery S. Bronster and Robert M. Hatch of Bronster Fujichaku Robbins, Richard
 D. McCune of McCune Wright Arevalo, LLP, and Taras Kick of The Kick Law
 Firm, APC, have and will adequately represent the settlement classes, and they are
 approved as Class Counsel.
       7.    The Court finds that the distribution of the notice of the settlement has
 been completed in conformity with the Court’s preliminary approval order. The
 Court finds that the notice was the best practicable under the circumstances and
 provided due and adequate notice of the proceedings of the terms of the settlement.
 The Court finds that the notice fully satisfied the requirements of due process. The
 Court also finds that all Class Members were given a full and fair opportunity to
 object, and all Class Members have had a full and fair opportunity to exclude
 themselves from the settlement classes.
       8.    As set forth in the Declaration of Brian Young of Epiq, dated June 8,
 2020, six members of the settlement classes requested exclusion. The six members
 who requested exclusion from the proposed settlement are identified in Exhibit A


                                           -4-
Case 1:16-cv-00513-JMS-WRP Document 233 Filed 12/22/20 Page 5 of 7               PageID #:
                                  4748



 to the June 8, 2020 Declaration of Brian Young and are excluded from this
 settlement.
       9.      Also, as set forth in the Declaration of Brian Young of Epiq, dated
 June 8, 2020, one Class Member, Ryan Canon, filed an objection to the settlement
 on or before the May 31, 2020 deadline. That objection is attached as Exhibit B to
 the June 8, 2020 Declaration of Brian Young. Mr. Canon addressed the Court on
 July 7, 2020, requested exclusion from the settlement, and withdrew his objection.
 A second potential objector, Francis Butires, appeared at the hearing and also
 addressed the Court on July 7, 2020, but clarified he was not objecting to the
 settlement. A final potential objector, Larry Bailey, did not attend the Court
 hearing, but subsequently indicated both to Class Counsel and to the Court his
 desire to opt-out of the class settlement. Accordingly, the Court excludes Ryan
 Canon and Larry Bailey from the settlement, as well as those who previously
 requested to opt-out as listed in Exhibit A to the Declaration of Brian Young of
 Epiq dated June 8, 2020.
       10.     The Court finds the reaction of the Class Members to the settlement
 was overwhelmingly favorable and supports approval of the settlement. Further,
 based on the declaration of counsel for Defendant, CAFA notice of the settlement
 has been provided to the appropriate federal and state officials, and after 90 days,
 those officials have not objected or otherwise responded to the notice of the
 proposed settlement.
       11.     The Court hereby grants final approval of the terms set forth in the
 Settlement Agreement and finds that the settlement is, in all respects, fair,
 adequate, and directs the parties to effectuate the Settlement Agreement according
                                          -5-
Case 1:16-cv-00513-JMS-WRP Document 233 Filed 12/22/20 Page 6 of 7            PageID #:
                                  4749



 to its terms. The Court finds that the Settlement Agreement has been reached as a
 result of informed and non-collusive arm’s-length negotiations. The Court further
 finds that the parties have conducted appropriate discovery in order to allow their
 attorneys to reasonably evaluate their respective positions and make informed
 settlement decisions.
       12.    The Court finds that settlement now will avoid additional and
 potentially substantial litigation costs, as well as delay and risks. The amount
 offered in the settlement is reasonable in light of the expense, complexity, risk, and
 likely duration of further litigation.
       13.    The settlement is not an admission by Defendant, nor is this Order a
 finding of the validity of any allegations or of any wrongdoing by Defendant.
 Neither this Order, the Settlement Agreement, or any document referred to herein,
 or any action taken to carry out the Settlement Agreement, may be construed as, or
 may be used as, an admission of any fault, wrongdoing, omission, concession, or
 liability whatsoever by or against Defendant.
       14. The Court finds the requested attorneys’ fees of $3,719,255 to be
 reasonable as a percentage of the Value of the Settlement (30%), and also pursuant
 to a lodestar cross-check given the hourly rates and hours worked, and finds the
 requested fee is reasonable and therefore awards fees in this amount to be paid to
 Class Counsel from the Settlement Fund by the deadline specified in the
 Settlement Agreement.
       15.    The Court further finds that the request for reimbursement of litigation
 costs in the amount of $175,000 is reasonable based on the work necessary to


                                          -6-
Case 1:16-cv-00513-JMS-WRP Document 233 Filed 12/22/20 Page 7 of 7              PageID #:
                                  4750



 achieve this favorable class settlement and is to be paid to Class Counsel from the
 Settlement Fund by the deadline specified in the Settlement Agreement.
       16.    The Court finds that Named Plaintiff Rodney Smith assisted with the
 prosecution and litigation of the case, including producing documents, assisting
 Class Counsel, responding to formal discovery, personally appearing for a
 deposition, and having been willing to testify at trial. The Court therefore awards a
 service fee in the amount of $15,000 to be paid to Named Plaintiff Rodney Smith
 from the Settlement Fund by the deadline specified in the Settlement Agreement.
       17.    The Court finds the Epiq’s fees and costs, including estimate fees and
 costs to fully implement the terms of the Settlement Agreement, for serving as
 Claims Administrator shall be paid by the deadline specified in the Settlement
 Agreement.
       18.    The Court approves Hawaiian Community Assets as the cy pres
 recipient in this matter.
       19.     Defendant shall make all distributions as set forth Settlement
 Agreement.
       20.    The Court retains jurisdiction for one-year over the parties, Class
 Counsel, and the case to enforce the Settlement Agreement and terms of this
 Judgment.
       It is so ordered this 22nd day of December 2020.


                                    /s/ J. Michael Seabright
                                   J. Michael Seabright
                                   Chief United States District Judge



                                          -7-
